AMENDMENT NO. 2 TO THE
ALPHARMA INC. 2005 SUPPLEMENTAL SAVINGS PLAN



 



The Alpharma Inc. 2005 Supplemental Savings Plan (the "Plan") is hereby amended
effective as of June 22, 2006, as follows:





1. Section 8.4 of the Plan is hereby amended by deleting the first paragraph
thereof and replacing it with the following:

"The Company, acting through its Board, may amend, modify or suspend the Plan,
in whole or in part, except that no amendment, modification or suspension shall
have any retroactive effect to reduce any amounts allocated to a Participant's
account.



Notwithstanding the foregoing, the Board has delegated to the executive
management Benefits Committee the authority to adopt administrative amendments
to the Plan, provided, that such amendments do not involve a change in the costs
or liability of the Company or alter the benefits payable thereunder. The Board
has delegated to the Compensation Committee the authority to adopt all other
amendments to the Plan, provided, that such amendments do not significantly
increase or decrease benefit amounts, or are required to be adopted by the Board
under the Code or the regulations thereunder. The Board retains the authority to
adopt amendments to the Plan that significantly increase or decrease benefit
amounts, or are required to be adopted by the Board under the Code or
regulations thereunder.



The Company, acting through its Board, may terminate the Plan only to the extent
permitted under Section 409A of the Code, the regulations thereunder and other
guidance issued by the IRS, including but not limited to the following:"



* * *

___/s/ George P. Rose

______________

October 23, 2006

ALPHARMA INC.

DATE